Citation Nr: 1147286	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  07-09 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Due to the location of the Veteran's residence, the jurisdiction of his appeal remains with the RO in Atlanta, Georgia.  

In July 2009, the Veteran testified at a hearing conducted before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims folder.

In November 2009, the Board remanded this case to verify the Veteran's stressors and to provide him with a VA examination if the stressors were verified.  Compliance with the Board's directives has been shown.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The Veteran's PTSD is as likely as not related to his active duty.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, he has PTSD that was incurred in his military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2011)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of entitlement to service connection for PTSD, no further discussion of these VCAA requirements is required with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II.  Analysis

The Veteran contends that he has PTSD as a result of his military service.  His reported stressors include being subjected to mortar fire and seeing dead bodies.  He has reported having fear of hostile military activity in service.  The Veteran's other stressors include being upset by seeing hungry children, the presence of venereal diseases among soldiers, and the presence of rats everywhere.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).

Entitlement to service connection for PTSD in particular requires medical evidence diagnosing PTSD in accordance with the DSM-IV; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f); 4.125(a).  Where the claimed stressor is not related to combat, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the Veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f) (2011); Cohen v. Brown, 10 Vet. App. 128 (1997).  Evidence denoting participation in combat includes award of decorations such as the Combat Action Ribbon, Combat Infantryman Badge (CIB), Purple Heart Medal, and decorations such as the Bronze Star Medal that have been awarded with a Combat "V" device.

In this case, the Veteran's DD 214 shows that his military occupational specialty (MOS) was that of a basic field artillery man.  His service personnel records show that he was stationed in Vietnam from February 1968 to April 1969 and that he participated in the Tet Offensive Campaign.  However, he has not contended having participated in combat in service, and he has not received any decorations or medals denoting participation in combat.  Where VA determines that the Veteran did not engage in combat with the enemy, or that the Veteran did engage in combat with the enemy but the claimed stressor is not related to such combat, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the Veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Cohen v. Brown, 10 Vet. App. 128 (1997).

With regards to the corroboration of stressors, the Board observes the recent amendment to 38 C.F.R. § 3.304 concerning stressors based on a veteran's "fear of hostile military or terrorist activity."  Specifically, the amendment provides that, if a stressor claimed by a veteran is related to the veteran's "fear of hostile military or terrorist activity" and if a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . , and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  75 Fed. Reg. at 39,852.

In this case, the Veteran has reported fear of hostile military activity when he was stationed in Vietnam.  Additionally, a Tet Offensive After Action Report confirms that the Veteran's unit did participate in the Tet Offensive.  Accordingly, in a May 2010 memorandum, the Appeals Management Center (AMC) conceded the Veteran's stressors of being subjected to heavy artillery fire and seeing dead bodies.

According to post-service medical records, the Veteran was first diagnosed with PTSD in March 2006.  Following the concession of his stressors, the Veteran was afforded a VA examination in August 2010.  He reported being subjected to heavy artillery fire and seeing dead bodies in service.  After an exhaustive examination, the Veteran was diagnosed with prolonged PTSD.  The examiner reported that the Veteran indicated a number of stressor incidents.  Some of those, such as regularly being exposed to mortar rounds and to brutalized casualties, would meet the spirit of criterion A of the DSM-IV diagnosis of PTSD.  Other incidents, such as being upset by hungry children and the presence of venereal disease, did not appear to meet that criterion.  The Veteran also met criterion B [re-experiencing a cluster of symptoms], C [the avoidance of a cluster of symptoms], and D [the hyper-arousal of a cluster of symptoms].  The examiner concluded that the Veteran appeared to fully meet the criteria for a diagnosis of PTSD related to in-service stressors.  

Based on a review of the evidence, the Board finds that service connection for PTSD is warranted.  As discussed above, the Veteran's stressors of heavy artillery fire and seeing dead bodies have been confirmed.  Furthermore, such stressors include a fear of hostile military activity and are consistent with the circumstances, conditions, or hardships of the Veteran's service.  Additionally, there is no clear and convincing evidence to the contrary.  Therefore, the evidence shows the in-service incurrence of the Veteran's reported stressors.  

Moreover, the evidence shows that the Veteran has a current diagnosis of PTSD.  As discussed above, the August 2010 examiner provided a thorough examination and found that the Veteran met the DSM-IV criteria for a diagnosis of PTSD.  The examiner also indicated that the Veteran's diagnosis of PTSD was related to in-service stressors of being exposed to mortar rounds and to brutalized casualties.  The examiner's opinion is uncontradicted.  Thus, the evidence shows that the Veteran has PTSD related to verified in-service stressors.  

In considering the Veteran's verified stressors, the positive and uncontradicted nexus opinion of the VA examiner, as well as the pertinent medical evidence of 



(CONTINUED ON NEXT PAGE)
record, and in affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that the Veteran has PTSD that was incurred in service.  The evidence is in favor of the grant of service connection for PTSD.  Service connection for PTSD is granted.  38 U.S.C.A §5107 (West 2002 & Supp. 2011).  


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


